Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the location of first end 138 and the second end 140 are inconsistently illustrated. In figs. 4 and 5, the first end 138 is near the center and the second end 140 is on a side. In fig. 12, the first end 138 is on a side and the second end 140 is near the center. Claim 20 and para. 0042 and 0054 appear consistent with figs. 4 and 5, so fig. 12 should be corrected to show the correct locations of the first end 138 and the second end 140. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 10, and 19 are objected to because of the following informalities (additions are underlined, deletions are struck-out):
Claim 1 states “the inner surface of the fourth side” in line 7, which should be “an inner surface of the fourth side” as otherwise the quoted limitation would lack antecedent basis.
Claim 10 recites “the first vane member” and “the second vane member”, both of which lack antecedent basis.
Claim 10 states “the space” in lines 2-3 of the claim, which should be “the space for the vanes” to avoid possible confusion with "a space for the knob assembly" in claim 7.
Claim 19 states “a space for vanes” in line 2 of the claim, which should be “a space for the vanes” to avoid ambiguity about which vanes are being referred to.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rheau (FR2768371A1, published on 1999-03-19).
Regarding claim 1, Rheau discloses:
A vehicle air register assembly (Rheau, figure), comprising:
a housing (Rheau, figure: sub-assemblies 5 and 7 and housing 3) defining an outlet (Rheau, figure: outlet of sub-assembly 7);
an outer barrel (Rheau, figure: sub-assembly 5; frame 21) operably coupled to the housing proximate the outlet (Rheau, figure: sub-assembly 5 is connected to both sub-assembly 7 and housing 3), wherein the outer barrel includes first (Rheau, figure: upper face 43) and second sides (Rheau, figure: lower face 45) extending between third (Rheau, figure: left lateral face 35 not including part with ramps 34) and fourth sides (Rheau, figure: right lateral face 35 not including part with ramps 34), and wherein each of the first and second sides defines an aperture (Rheau, figure: snap-fitting holes 41);
a first retainer (Rheau, figure: left side of sub-assembly 7) disposed adjacent to an inner surface of the third side of the outer barrel (Rheau, figure: see location of left side of sub-assembly 7 compared against left lateral face 35);
a second retainer (Rheau, figure: right side of sub-assembly 7) disposed adjacent to the inner surface of the fourth side of the outer barrel (Rheau, figure: see location of right side of sub-assembly 7 compared against right lateral face 35);
vanes (Rheau, figure: flaps 23) pivotally coupled to the first and second retainers (Rheau, figure: see that flaps 23 extend between the left and right sides of sub-assembly 7; Rheau, translation, line 143: “The sub-assemblies 5 and 7 of flaps each comprise a support frame 21 in which flaps 23 are pivotally arranged.”); and
a support feature (Rheau, figure: extensions 39 on top and bottom) having a first connector (Rheau, figure: extension 39 on top) spaced from a second connector (Rheau, figure: extension 39 on bottom), wherein the first connector includes a snap feature (Rheau, figure: ramp 37 on top) that engages the aperture defined by the first side of the outer barrel (Rheau, figure: snap-fitting holes 41 on top) and the second connector includes a snap feature (Rheau, figure: ramp 37 on bottom) that engages the aperture defined by the second side of the outer barrel (Rheau, figure: snap-fitting holes 41 on bottom), and wherein each of the first and second connectors engages the first and second retainers to define an inner barrel (Rheau, figure: sub-assembly 7).
Claim(s) 1—3, 6—8, 10—13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikowski (US5690550A, published on 1997-11-25).
Regarding claim 1, Mikowski discloses:
A vehicle air register assembly (Mikowski, fig. 2), comprising:
a housing (Mikowski, fig. 2: outlet housing 14) defining an outlet (Mikowski, fig. 2: outlet opening 20);
an outer barrel (Mikowski, fig. 2: barrel housing 16) operably coupled to the housing proximate the outlet (Mikowski, fig. 2: barrel housing 16 is at the outlet and connected to the control housing 28, which is connected to the outlet housing 14), wherein the outer barrel includes first (Mikowski, fig. 2: right side of barrel housing 16) and second sides (Mikowski, fig. 2: left side of barrel housing 16) extending between third (Mikowski, fig. 2: top side of barrel housing 16) and fourth sides (Mikowski, fig. 2: bottom side of barrel housing 16), and wherein each of the first and second sides defines an aperture (Mikowski, fig. 2: apertures 39);
a first retainer (Mikowski, fig. 2: top side of control housing 28) disposed adjacent to an inner surface of the third side of the outer barrel (Mikowski, fig. 2: the top side of control housing 28 is adjacent to the top side of the barrel housing 16 when assembled);
a second retainer (Mikowski, fig. 2: bottom side of control housing 28) disposed adjacent to the inner surface of the fourth side of the outer barrel (Mikowski, fig. 2: the bottom side of control housing 28 is adjacent to the bottom side of the barrel housing 16 when assembled);
vanes (Mikowski, fig. 2: louvers 34; note that louvers 34 do not include the control louver 42) pivotally coupled to the first and second retainers (Mikowski, fig. 2: via pivot pins 68); and
a support feature (Mikowski, fig. 2: control housing 28) having a first connector (Mikowski, fig. 2: right side of control housing 28) spaced from a second connector (Mikowski, fig. 2: left side of control housing 28), wherein the first connector includes a snap feature (Mikowski, fig. 2: flexible fingers 35 on the right side) that engages the aperture defined by the first side of the outer barrel (Mikowski, fig. 2: apertures 39 on the right side) and the second connector includes a snap feature (Mikowski, fig. 2: flexible fingers 35 on the left side) that engages the aperture defined by the second side of the outer barrel (Mikowski, fig. 2: apertures 39 on the left side), and wherein each of the first and second connectors engages the first and second retainers to define an inner barrel (Mikowski, fig. 2: barrel housing 16, control housing 28).
Regarding claim 2, Mikowski discloses:
The vehicle air register assembly of claim 1, wherein the support feature (Mikowski, fig. 2: control housing 28) extends upstream of an upstream edge of the outer barrel (Mikowski, fig. 2: barrel housing 16) (Mikowski, fig. 2: see that when assembled the upstream edge of the control housing 28 is farther upstream of the upstream edge of the barrel housing 16) and into the housing (Mikowski, fig. 2: outlet housing 14) (Mikowski, fig. 2: see that when assembled, the control housing 28 extends into the outlet housing 14).
Regarding claim 3, Mikowski discloses:
The vehicle air register assembly of claim 1, wherein each of the first and second connectors includes an upstream edge (Mikowski, fig. 2: upstream end of right and left side of control housing 28) and a downstream edge (Mikowski, fig. 2: downstream end of right and left side of control housing 28), wherein the downstream edge is disposed proximate the outlet (Mikowski, fig. 2: see that the downstream end is near the outlet), and wherein the downstream edge has a width less than a width of the upstream edge (Mikowski, fig. 2: see that downstream end of right and left side of control housing 28 is less wide than the upstream end).
Regarding claim 6, Mikowski discloses:
The vehicle air register assembly of claim 1, further comprising:
a knob assembly (Mikowski, fig. 2: knob 44) operably coupled to at least one of the vanes (Mikowski, fig. 2: see coupling via link control plates 38), wherein the support feature includes a linking member disposed adjacent to the knob assembly (Mikowski, fig. 2: the control louver 42 links the knob 44 to the control housing 28).
Regarding claim 7, Mikowski discloses:
The vehicle air register assembly of claim 6, wherein the linking member is U-shaped (Mikowski, fig. 2: the control louver 42 is U-shaped) and defines a space for the knob assembly (Mikowski, fig. 2: the knob 44 has space on the control louver 42), and wherein a portion of the linking member is disposed proximate the first retainer (Mikowski, fig. 2: the top of the control louver 42 is near the top side of the control housing 28).
Regarding claim 8, Mikowski discloses:
An air register assembly (Mikowski, fig. 2), comprising:
a barrel (Mikowski, fig. 2: barrel housing 16) having first (Mikowski, fig. 2: right side of barrel housing 16) and second (Mikowski, fig. 2: left side of barrel housing 16) sides extending between third (Mikowski, fig. 2: top side of barrel housing 16) and fourth (Mikowski, fig. 2: bottom side of barrel housing 16) sides;
a first retainer (Mikowski, fig. 2: top side of control housing 28) disposed adjacent to the third side (Mikowski, fig. 2: the top side of control housing 28 is adjacent to the top side of the barrel housing 16 when assembled);
a second retainer (Mikowski, fig. 2: bottom side of control housing 28) disposed adjacent to the fourth side (Mikowski, fig. 2: the bottom side of control housing 28 is adjacent to the bottom side of the barrel housing 16 when assembled);
vanes (Mikowski, fig. 2: louvers 34; note that louvers 34 do not include the control louver 42) extending between the first and second retainers (Mikowski, fig. 2: via pivot pins 68);
a knob assembly operably coupled to at least one of the vanes (Mikowski, fig. 2: knob 44; link control plates 38 connect this to the louvers 34); and
a support feature (Mikowski, fig. 2: control housing 28) extending between the first and second sides (Mikowski, fig. 2: see that control housing 28 extends from the left to the right of the barrel housing 16), wherein the support feature includes a first connector (Mikowski, fig. 2: right side of control housing 28) extending between the first and second retainers adjacent to the first side of the barrel (Mikowski, fig. 2: the top flexible fingers 35 are near the top side of the control housing 28 and the bottom flexible fingers 35 are near the bottom side of the control housing 28) and a second connector (Mikowski, fig. 2: left side of control housing 28) extending between the first and second retainers adjacent to the second side of the barrel (Mikowski, fig. 2: the top flexible fingers 35 are near the top side of the control housing 28 and the bottom flexible fingers 35 are near the bottom side of the control housing 28), and wherein the support feature includes a U-shaped linking member disposed proximate the knob assembly (Mikowski, fig. 2: knob 44 is near the U-shaped control louver 42).
Regarding claim 10, Mikowski discloses:
The air register assembly of claim 8, wherein the barrel (Mikowski, fig. 2: barrel housing 16) defines a space for the vanes (Mikowski, fig. 2: louvers 34; see that the louvers 34 will be inside the barrel housing 16 when assembled), and
wherein each of the first and second vane members (Mikowski, fig. 2: any two of the bars on the outlet opening 20 of the barrel housing 16) is disposed at least partially outside of the space and adjacent to the vanes (Mikowski, fig. 2: see that the bars are outside of the space with the vanes and are adjacent to the vanes).
Regarding claim 11, Mikowski discloses:
The air register assembly of claim 8, wherein each of the first (Mikowski, fig. 2: right side of barrel housing 16) and second sides (Mikowski, fig. 2: left side of barrel housing 16) of the barrel defines an aperture (Mikowski, fig. 2: apertures 39 on the right and left sides), and wherein each of the first (Mikowski, fig. 2: right side of control housing 28) and second connectors (Mikowski, fig. 2: left side of control housing 28) includes a snap feature (Mikowski, fig. 2: flexible fingers 35 on the right and left sides) for engaging the respective aperture.
Regarding claim 12, Mikowski discloses:
The air register assembly of claim 8, wherein each of the first and second connectors includes a first edge (Mikowski, fig. 2: downstream end of right and left side of control housing 28) and a second edge (Mikowski, fig. 2: upstream end of right and left side of control housing 28), wherein the first edge has a width less than a width of the second edge (Mikowski, fig. 2: see that downstream end of right and left side of control housing 28 is less wide than the upstream end), and wherein lateral edges extending between the first edge and the second edge are angled (Mikowski, fig. 2: see angled curve of downstream end of right and left side of control housing 28).
Regarding claim 13, Mikowski discloses:
The air register assembly of claim 12, wherein each end of the first (Mikowski, fig. 2: top side of control housing 28) and second retainers (Mikowski, fig. 2: bottom side of control housing 28) defines a mating angle (Mikowski, fig. 2: see that the angle is 90 degrees) to mate with the lateral edges of the first (Mikowski, fig. 2: right side of control housing 28) and second connectors (Mikowski, fig. 2: left side of control housing 28).
Regarding claim 15, Mikowski discloses:
The air register assembly of claim 8, wherein the U-shaped linking member includes a connecting portion (Mikowski, fig. 2: center of control louver 42) extending between first and second projecting portions (Mikowski, fig. 2: top and bottom of control louver 42), and wherein the connecting portion is disposed adjacent to the first retainer (Mikowski, fig. 2: the center of the control louver 42 is adjacent to the top side of control housing 28).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikowski (US5690550A, published on 1997-11-25) as applied to claim 1, and further in view of Choi (US20050076668A1, published on 2003-10-09).
Regarding claim 5, Mikowski discloses:
The vehicle air register assembly of claim 1.
Mikowski fails to explicitly teach:
wherein the support feature includes a vane member extending orthogonal to the vanes.
Choi (in the field of vehicle ventilation) teaches:
wherein the support feature includes a vane member (Choi, fig. 3) extending orthogonal to the vanes.
The primary reference can be modified to meet this/these limitation(s) as follows:
Adding a noise attenuation device 30 at the downstream end of the control housing 28. The noise attenuation device will be similar to that seen in fig. 3 of Choi, with one necessary change being made to its outline as the duct in Mikowski is rectangular, not circular. Such a change would be well within the abilities of a person of ordinary skill.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Reduce noise enter the compartment (Choi, para. 0027).
Claim(s) 16—17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rheau (FR2768371A1, published on 1999-03-19) in view of Marutschke (US20110217914A1, published on 2011-09-08).
Regarding claim 16, Rheau discloses:
An air register assembly (Rheau, figure), comprising:
a barrel (Rheau, figure: sub-assembly 5; frame 21) having first (Rheau, figure: upper face 43) and second (Rheau, figure: lower face 45) sides extending between third (Rheau, figure: left lateral face 35 not including part with ramps 34) and fourth (Rheau, figure: right lateral face 35 not including part with ramps 34) sides;
a first retainer (Rheau, figure: left side of sub-assembly 7) disposed adjacent to the third side (Rheau, figure: see location of left side of sub-assembly 7 compared against left lateral face 35);
a second retainer (Rheau, figure: right side of sub-assembly 7) disposed adjacent to the fourth side (Rheau, figure: see location of right side of sub-assembly 7 compared against right lateral face 35); and
a support feature (Rheau, figure: extensions 39 on top and bottom) extending between the first and second sides (Rheau, figure: see that when assembled extensions 39 will be extend from the lower face 45 to the upper face 43) of the barrel, wherein the support feature includes:
a first connector (Rheau, figure: extension 39 on top) engaging the first side of the barrel (Rheau, figure: see that extension 39 on the top engages the upper face 43);
a second connector (Rheau, figure: extension 39 on bottom) engaging the second side of the barrel (Rheau, figure: see that extension 39 on the bottom engages the lower face 45).
Rheau fails to explicitly teach:
a first vane member extending from the first connector;
a second vane member extending from the second connector and toward the first vane member; and
a linking member extending between the first and second vane members.
Marutschke (in the field of vehicle ventilation) teaches:
a first vane member (Marutschke, fig. 2: top side of control vent 24) extending from the first connector (Rheau, figure: flaps 23 inside sub-assembly 5 extend from the top, which is extension 39 on the top when assembled. This feature would be maintained after modification.);
a second vane member (Marutschke, fig. 2: bottom side of control vent 24) extending from the second connector and toward the first vane member (Rheau, figure, flaps 23 inside sub-assembly 5 extend from the bottom, which is extension 39 on the bottom when assembled. This feature would be maintained after modification.); and
a linking member (Marutschke, fig. 2: outside of elongate hole 26) extending between the first and second vane members (Marutschke, fig. 2: see extension).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Adding the frame 12, attachment 40, spherical body 32, and control extension 34 to the front of Rheau’s vent. Then, modify the center front and back flaps 23 of Rheau to have the elongate holes 26 and 28 of Marutschke.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
To adjust the damper directions as Rheau does not disclose a way to adjust the damper directions.
Regarding claim 17, the combined teachings teach:
The air register assembly of claim 16, wherein the first connector (Rheau, figure: extension 39 on top) includes a snap feature (Rheau, figure: ramp 37 on top) for engaging an aperture defined by the first side of the barrel (Rheau, figure: snap-fitting holes 41 on top), wherein the first connector engages the first and second retainers (Rheau, figure: extension 39 on top engages with the left and right sides of sub-assembly 7 on the sides of extension 39), wherein the second connector (Rheau, figure: extension 39 on bottom) includes a snap feature (Rheau, figure: ramp 37 on top) for engaging an aperture defined by the second side of the barrel (Rheau, figure: snap-fitting holes 41 on bottom), and wherein the second connector engages the first and second retainers (Rheau, figure: extension 39 on bottom engages with the left and right sides of sub-assembly 7 on the sides of extension 39).
Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikowski (US5690550A, published on 1997-11-25) as applied to claims 1 and 8, and further in view of Anjos (WO2019202224A1, published on 2019-10-24).
Regarding claim 4, Mikowski teaches:
The vehicle air register assembly of claim 1.
Mikowski fails to explicitly teach:
wherein a tab extends from at least one lateral edge of each of the first and second connectors to engage a notch defined in at least one of the first and second retainers to form an interlocking connection.
Anjos (in the field of vehicle ventilation) teaches:
wherein a tab extends from at least one lateral edge of each of the first and second connectors to engage a notch defined in at least one of the first and second retainers to form an interlocking connection (Anjos, fig. 1: See 15 at the corners).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Adding 4 tabs on the corners of sub-assembly 5 like 15 at the corners in Anjos that attach on the outside of the sub-assembly 5, and adding 4 teeth to the corners of sub-assembly 7 matching the 4 tabs.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
More securely attach the sub-assembly 7 to the sub-assembly 5.
Regarding claim 14, Mikowski teaches:
The air register assembly of claim 8.
Mikowski fails to explicitly teach:
wherein at least one lateral edge of each of the first and second connectors defines a tab to engage a notch defined in at least one of the first and second retainers.
Anjos (in the field of vehicle ventilation) teaches:
wherein at least one lateral edge of each of the first and second connectors defines a tab to engage a notch defined in at least one of the first and second retainers (Anjos, fig. 1: See 15 at the corners).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Adding 4 tabs on the corners of sub-assembly 5 like 15 at the corners in Anjos that attach on the outside of the sub-assembly 5, and adding 4 teeth to the corners of sub-assembly 7 matching the 4 tabs.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
More securely attach the sub-assembly 7 to the sub-assembly 5.
Allowable Subject Matter
Claims 9 and 18—20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the subject matter not found was “wherein the support feature includes a first vane member extending from the first connector to the U-shaped linking member and a second vane member extending from the second connector to the U-shaped linking member”, in combination with other elements of the claim. The closest art of record is Mikowski. A modification of the device of Mikowski would require a non-obvious structural modification of the device. Consequently, for at least the previously stated reasons, the prior art of record neither anticipates nor renders obvious the present invention as claimed.
Regarding claims 18—19, the subject matter not found was “wherein the linking member is U-shaped”, in combination with other elements of the claim. The closest art of record is Rheau in view of Marutschke. A modification of the device of Rheau in view of Marutschke would require a non-obvious structural modification of the device. Consequently, for at least the previously stated reasons, the prior art of record neither anticipates nor renders obvious the present invention as claimed.
Regarding claim 20, the subject matter not found was “wherein the first end extends a greater distance from the barrel relative to the second end”, in combination with other elements of the claim. The closest art of record is Rheau in view of Marutschke. A modification of the device of Rheau in view of Marutschke would require a non-obvious structural modification of the device. Consequently, for at least the previously stated reasons, the prior art of record neither anticipates nor renders obvious the present invention as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-5726 and email address is benjamin.trettel@uspto.gov. The examiner can normally be reached MTuWThF, 10am-12pm, 1pm-5pm, 6pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TRETTEL/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762